 


114 HR 3332 IH: Law Enforcement Torture Prevention Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3332 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Danny K. Davis of Illinois (for himself and Mr. Rush) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to provide a criminal penalty for torture committed by law enforcement officers and others acting under color of law. 
 
 
1.Short titleThis Act may be cited as the Law Enforcement Torture Prevention Act of 2015. 2.Torture committed by law enforcement officers and others acting under color of law (a)In generalChapter 13 of title 18, United States Code, is amended by adding at the end the following: 
 
250.Torture committed by law enforcement officers and others acting under color of law 
(a)Whoever, acting under color of local, State, or Federal law, commits or attempts or conspires to commit torture shall be imprisoned for not more than 10 years, but if death results to any person from the offense, the offender shall be imprisoned for any term of years or for life. (b)A person may be prosecuted, tried, or punished for an offense under this section at any time without limitation. 
(c)In this section— (1)the term torture means intentionally inflicting severe pain or suffering, whether physical or mental, on a person for such purposes as obtaining from that person or another information or a confession, punishing that person, or intimidating or coercing that person or another, or for any reason based on discrimination of any kind, but does not include pain or suffering arising only from, inherent in, or incidental to, lawful sanctions; and 
(2)the term inflicting severe pain or suffering means— (A)causing or threatening to inflict severe pain or suffering; 
(B)the administration or application, or threatened administration or application, of mind-altering substances or other procedures calculated to disrupt profoundly the senses or the personality; (C)the threat of imminent death; 
(D)the threat that another person will imminently be subjected to death, severe physical pain or suffering, or the administration or application of mind-altering substances or other procedures calculated to disrupt profoundly the senses or personality; or (E)sexual assault or the threat of sexual assault, including by third party; the denial of necessary medical services.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 13 of title 18, United States Code, is amended by adding at the end the following:   250. Torture committed by law enforcement officers and others acting under color of law..  